Per Curiam,
The sole contention of the appellant is that at the time the deceased was killed he was engaged in moving interstate commerce cars. This was a question of fact, and the finding of the compensation board was that the cars of coal in the train upon which the deceased was working were being transported from the mines to different yards within the State, for the convenience of the shipper, and that the subsequent shipments of any of them upon which the deceased had worked to a point without the State were made after Ms death and after the train crew with which he had worked had severed its connection with the cars. This finding was conclusive upon the learned court below: Poluskiewicz v. Phila. & Reading Coal & Iron Company, 257 Pa. 305.
Appeal dismissed and award affirmed.